DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US 2016/0035997).
Oh discloses, as shown in Figures, a flexible display substrate having a display region (DA) and a non-display region (NDA), the flexible display substrate comprising:
	 a base substrate (201);
	an inorganic film layer (230,231, [0064], [0065], [0106]) provided on the base substrate, wherein the inorganic film layer of the non-display region is provided with a groove (229); and
	a filling structure (225) for filling the groove;
	wherein:
	the groove comprises a plurality of grooves [Figure 2],
	the filling structure comprises a filler and a bump, wherein the filler is provide within the groove, the bump is provided above the groove, a number of the bump is one, and the bump covers the plurality of grooves, and


Regarding claim 2, Oh discloses the groove comprises a plurality of grooves, and a space exist between the plurality of grooves [Figure 2].

Regarding claims 4 and 19, Oh discloses a cross section of the groove is a rectangle or a trapezoid in a direction perpendicular to a surface of the base substrate [Figures].

Regarding claims 8 and 20, Oh discloses the filler and the bump are integrally formed [Figures].

Regarding claim 12, Oh discloses the filling structure has a material of an organic material [0100].

Regarding claim 14, Oh discloses a display panel [0147] comprising the flexible display substrate according to Claim 1.

Regarding claim 15, Oh discloses a display apparatus comprising the display panel according to Claim 14 (Abstract, etc.)


	 providing a base substrate (201);
	forming an inorganic film layer (230,231, [0064], [0065], [0106]) on the base substrate;
providing a groove (229) in the inorganic film layer of the non-display region; and
	filling the groove to form a filling structure (225),
	wherein:
	the groove comprises a plurality of grooves [Figure 2],
	the filling structure comprises a filler and a bump, wherein the filler is provide within the groove, the bump is provided above the groove, a number of the bump is one, and the bump covers the plurality of grooves, and
	the inorganic film layer comprises a plurality of inorganic film layers (230,231), the plurality of grooves are provided in each of the plurality of inorganic film layers, and wherein a depth of the plurality of grooves is equal to a thickness of the plurality of inorganic film layers.

Regarding claim 18, Oh discloses a space exist between the plurality of grooves [Figure 2].

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 3, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0035997).
Oh discloses the groove and the bump.  Oh does not disclose the space between the grooves, the width of the groove, the dimension of the groove, a distance between the groove and an edge of the base substrate, a distance between an edge of the bump and an edge of the groove closest to the edge of the bump, a height of the bump, the depth of the groove.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, width, distance, height, dimension, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, width, distance, height, dimension, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2016/0035997) in view of Amano et al. (PN 6,100,112, of record).
Oh discloses the claimed invention including the display substrate as explained in the above rejection.  Oh does not disclose the method, after forming the filling structure, the method further comprises: attaching a protective film to the inorganic film layer of the non-display region, and removing the protective film after the use of the protective film is completed.  However, Amamo et al. discloses a method of attaching a protective film (47) to a layer (41,42), and removing the protective film after the use of the protective film is completed.  Note Figures 5D-5K of Amano et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Oh comprising attaching a protective film to the inorganic film layer of the non-display region, and removing the protective film after the use of the protective film is completed, such as taught by Amano et al. in order to protect the filling structure from over etching.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897